Exhibit 10.2
NOTE AND WARRANT PURCHASE AGREEMENT


           This NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement’) is made
as of November 12, 2007 by and between Network CN Inc., a Delaware corporation
(the “Company”), and Wei An Developments Limited (the “Investor”).


RECITALS


           A.           The Company is currently in need of funds to help
finance its operations.


           B.           The Investor is willing to advance funds to the Company
in exchange for the issuance to them of (i) certain convertible promissory notes
evidencing the Company’s obligation to repay the Investor’s loan of the advanced
funds and (ii) certain warrants to purchase shares of the Company’s common
stock, all as provided in this Agreement.


           NOW THEREFORE, the parties hereby agree as follows:


           1.           PURCHASE AND SALE OF NOTES AND WARRANTS.


           1.1           Note Purchase. Subject to the terms and conditions of
this Agreement, the Company agrees to sell to the Investor, and the Investor
agrees to purchase from the Company, a Convertible Promissory Note in the form
attached to this Agreement as Exhibit A (the “Note”) in the principal amount
(the “Principal Amount”) of $5,000,000.


           1.2           Warrant Issuance. Subject to the terms and conditions
of this Agreement and in consideration of Investor’s commitment to advance up to
the Principal Amount of $5,000,000, the Company further agrees to issue to the
Investor a warrant to purchase up to 250,000 shares of the Company’s common
stock, par value $0.001 per share (“Warrant Stock”) in the form attached hereto
as Exhibit B (the“Warrant”).


           2.           CLOSING.


The purchase and sale of the Notes and the Warrants will take place at the
offices of Crone Rozynko LLP, 101 Montgomery Street, San Francisco, CA 94104, at
5:00 p.m. pacific time, on November 12, 2007, or at such other time and place as
the Company and the Investor mutually agree upon (which time and place are
referred to as the “Closing”). At the Closing, the Investor will deliver to the
Company payment in full for the Note and the Warrant at the Closing by (i) a
check payable to the Company’s order. (ii) wire transfer of funds to the Company
or (iii) any combination of the foregoing. At the Closing, the Company will
deliver to the Investor a duly executed Note in the Principal Amount and a duly
executed Warrant.


--------------------------------------------------------------------------------




           3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company hereby represents and warrants to the Investor that the statements
in the following paragraphs of this Section 3 are all true and complete as of
immediately prior to the closing:


3.1          Organization, Good Standing, and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as now conducted and as proposed to be conducted. The
Company is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure so to qualify would have a material adverse
effect on its business or properties. The Company has all requisite corporate
power and authority to own its properties, to carry on its business as now
conducted, and to enter into and perform its obligations under this Agreement
and the agreements and instruments contemplated by it.


3.2          Capitalization.  The authorized capitalization of the Company
immediately prior to the Closing is as follows:


(a)           Common Stock.  800,000,000 shares of Common Stock (the “Common
Stock”), 69,151,608 of which were issued and outstanding. The Company has
reserved (i) 2,083,333 shares of Common Stock for issuance upon conversion of
the Notes and (ii) 250,000 shares of Common Stock for issuance upon exercise of
the Warrants.


(b)           Preferred Stock.  5,000,000 shares of Preferred Stock and none of
which were issued and outstanding.


3.3           Authorization.           All corporate actions on the part of the
Company necessary for the authorization, execution and delivery of this
Agreement, and the performance of all obligations of the Company hereunder, and
the authorization, issuance and delivery of the Note and Warrant has been taken
or will be taken prior to the relevant Closing. This Agreement, the Notes and
the Warrant, when executed and delivered by the Company, shall constitute valid
and legally binding obligations of the Company, enforceable in accordance with
their terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies


3.4           Valid Issuance.


           The Note, the shares of Common Stock issued upon conversion of the
Note, the Warrant and the Common Stock issued upon the exercise thereof, when
issued, sold, and delivered in accordance with the terms of the Note and the
Warrant, will be duly and validly issued, fully paid and non-assessable and,
based in part upon the representations of the Investor in this Agreement, will
be issued in compliance with all applicable federal and state securities laws.


--------------------------------------------------------------------------------




3.5          Compliance with Other Instruments. The Company is not in violation
or default of any provisions of any instrument, judgment, order, writ, decree or
contract to which it is a party or by which it is bound. The execution, delivery
and performance of the Agreement, the consummation of the transactions
contemplated hereby and the authorization, issuance and delivery of the Note and
the Warrant will not result in any such violation or be in conflict with or
constitute, with or without the passage of time and giving of notice, either a
default under any such provision, instrument, judgment, order, writ, decree or
contract, or an event which results in the creation of any lien, charge or
encumbrance upon any assets of the Company.


4.          REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF INVESTOR.  In
connection with the transactions provided for herein, the Investor hereby
represents and warrants to the Company that:


 4.1           Authorization. This Agreement constitutes such Investor’s valid
and legally binding obligation, enforceable in accordance with its terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.


                     4.2           Purchase Entirely for Own Account. Such
Investor acknowledges that this Agreement is made with such Investor in reliance
upon such Investor’s representation to the Company that the securities will be
acquired for investment for such Investor’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that such Investor has no present intention of selling, granting any
participation in, or otherwise distributing the same. By executing this
Agreement, such Investor further represents that such Investor does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to such person or to any third person, with
respect to the securities. Such Investor represents that it has full power and
authority to enter into this Agreement.


                     4.3           Disclosure of Information. Such Investor
acknowledges that it has received all the information it considers necessary or
appropriate for deciding whether to acquire the securities. Such Investor
further represents that it has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the securities.


                     4.4           Investment Experience. Such Investor is an
investor in securities of companies in the development stage and acknowledges
that it is able to fend for itself, can bear the economic risk of its investment
and has such knowledge and experience in financial or business matters that it
is capable of evaluating the merits and risks of the investment in the
securities. If other than an individual, such Investor also represents it has
not been organized solely for the purpose of acquiring the securities.


--------------------------------------------------------------------------------




                     4.5           Accredited Investor.  Such Investor is an
“accredited investor” within the meaning of Rule 501 of Regulation D of the
Securities and Exchange Commission (“SEC”), as presently in effect,.


                     4.6            Restricted Securities. Such Investor
understands that the securities are characterized as “restricted securities”
under the federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the Securities Act of 1933, as amended (the “Act”), only in
certain limited circumstances. Such Investor represents that it is familiar with
SEC Rule 144, as presently in effect, and understands the resale limitations
imposed thereby and by the Act.


                     4.7           Further Limitations on Disposition.  Without
in any way limiting the representations set forth above, such Investor further
agrees not to make any disposition of all or any portion of the securities
unless and until the transferee has agreed in writing for the benefit of the
Company to be bound by this Section 4 and:


(a) There is then in effect a Registration Statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
Registration Statement; or


(b) Investor shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and (ii) if requested by the Company, the
Investor shall have furnished the Company with an opinion of counsel,
satisfactory to the Company, that such disposition will not require registration
of such shares under the Act.


                     4.8           Legends. It is understood that the securities
may bear the following legends in addition to any legends required by the laws
of any State in which such securities are issued:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT.”




--------------------------------------------------------------------------------



“THESE SECURITIES ARE SUBJECT TO THE TERMS OF ONE OR MORE AGREEMENTS BY AND
AMONG THE COMPANY AND CERTAIN HOLDERS OF THE COMPANY’S SECURITIES. COPIES OF
SUCH AGREEMENTS MAY BE OBTAINED FROM THE COMPANY. BY ACCEPTING ANY INTEREST IN
THESE SECURITIES, THE PERSON OR ENTITY ACCEPTING SUCH INTEREST SHALL BE DEEMED
TO AGREE TO AND SHALL BE BOUND BY ALL THE PROVISIONS OF SAID AGREEMENTS.”


           5.           CONDITIONS TO CLOSING.


                     5.1           Conditions to Investor’s Obligations. The
obligations of the Investor under Section 2 of this Agreement are subject to the
fulfillment or waiver, on or before the Closing, of each of the following
conditions, the waiver of which shall not be effective against any Investor who
does not consent to such waiver, which consent may be given by written or email
communication to the Company, its counsel or to special counsel to the Investor:


                                      (a)           Each of the representations
and warranties of the Company contained in Section 3 shall be true and correct
on and as of the Closing with the same effect as though such representations and
warranties had been made on and as of the date of the Closing; and


                                      (b)           the Company shall have
performed and complied with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by it on or
before the Closing and shall have obtained all approvals, consents and
qualifications necessary to complete the purchase and sale described herein.


                                      (c)           The Company and the Investor
shall have executed this Agreement, the Note and the Warrant.


                                      (d)           The Company shall have
received payment of the Principal Amount from the Investor.


                     5.2           Conditions to Company’s Obligations. The
obligations of the Company to each Investor under this Agreement are subject to
the fulfillment or waiver on or before the Closing of the following condition by
such Investor:


                                      (a)           Each of the representations
and warranties of such Investor contained in Section 4 shall be true and correct
on the date of the Closing with the same effect as though such representations
and warranties had been made on and as of the Closing;


                                      (b)           Such Investor shall have
performed and complied with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by it on or
before the Closing and shall have obtained all approvals, consents and
qualifications necessary to complete the purchase and sale described herein; and


--------------------------------------------------------------------------------





                                      (c)            The Company and each of the
Investor shall have executed this Agreement, the Note and the Warrant.


           6.           GENERAL PROVISIONS


                        6.1           Survival of Warranties. The
representations, warranties and covenants of the Company and the Investor
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement and shall in no way be affected by any investigation
of the subject matter thereof made by or on behalf of the Investor or the
Company, as the case may be.


                        6.2         Successors and Assigns. The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties.


                        6.3         Governing Law. This Agreement shall be
governed by and construed under the internal laws of the State of California as
applied to agreements among California residents entered into and to be
performed entirely within California, without reference to principles of
conflict of laws or choice of laws.


                        6.4         Counterparts. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.


                        6.5         Heading. The headings and captions used in
this Agreement are used only for convenience and are not to be considered in
construing or interpreting this Agreement. All references in this Agreement to
sections, paragraphs, exhibits and schedules shall, unless otherwise provided,
refer to sections and paragraphs hereof and exhibits and schedules attached
hereto, all of which exhibits and schedules are incorporated herein by this
reference.


                        6.6         Notices. Unless otherwise provided, any
notice required or permitted under this Agreement shall be given in writing and
shall be deemed effectively given (i) at the time of personal delivery, if
delivery is in person; (ii) one (1) business day after deposit with an express
overnight courier for United States deliveries, or two (2) business days after
such deposit for deliveries outside of the United States, with proof of delivery
from the courier requested; or (iii) three (3) business days after deposit in
the United States mail by certified mail (return receipt requested) for United
States deliveries when addressed to the Investor, to 9/F Central Building, 3
Pedder Street, Central, Hong Kong or, in the case of the Company, to 21/F,
Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong, Attention:
Chief Executive Officer, or at such other address as any party may designate by
giving ten (10) days’ advance written notice to all other parties.


--------------------------------------------------------------------------------




                        6.7         Commitment Fee. 2% of the Principle Amount
payable to the Investor and deductible from the Principle Amount on the Closing
Date.


                        6.8         Amendments and Waivers. Any term of this
Agreement, the Note, and the Warrant may be amended and the observance of any
term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the Company and the Investor. Any amendment or waiver effected in
accordance with this Section 6.8 shall be binding upon each holder of Note or
Warrant at the time outstanding.


                        6.9         Severability. If one or more provisions of
this Agreement are held to be unenforceable under applicable law, such
provision(s) shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision(s) were so excluded and
shall be enforceable in accordance with its terms.


                        6.10      Entire Agreement. This Agreement, together
with all exhibits and schedules hereto, the Note and the Warrant entered into
pursuant hereto, constitutes the entire agreement and understanding of the
parties with respect to the subject matter hereof and supersedes any and all
prior negotiations, correspondence, agreements, understandings duties or
obligations between the parties with respect to the subject matter hereof .


                        6.11      Further Assurances. From and after the date of
this Agreement, upon the request of the Investor or the Company, the Company and
the Investor shall execute and deliver such instruments, documents or other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement


[remainder of page intentionally left blank]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.
 
 

  COMPANY:           NETWORK CN INC.                  
 
By:
/s/ Godfrey Hui         Godfrey Hui      
Chief Executive Officer
         

  INVESTOR:           WEI AN DEVELOPMENTS LTD.                  
 
By:
/s/ Signature illegible       Name:       Title: Director          

 


 



--------------------------------------------------------------------------------
